329 S.W.3d 398 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
Charles McCOMBS, Defendant/Appellant.
No. ED 93818.
Missouri Court of Appeals, Eastern District, Division Two.
November 23, 2010.
Rehearing Denied January 10, 2011.
Michael A. Gross, St. Louis, MO, for appellant.
Chris Koster, John W. Grantham, Attorney General, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Defendant, Charles McCombs, appeals from a judgment entered upon a jury verdict finding him guilty of the Class B misdemeanor of careless and imprudent driving, in violation of section 304.012 RSMo (2000). The jury recommended a fine, which the court imposed.
No error of law appears and no jurisdictional purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion *399 for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).